                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

DARLENE RAMOS,

       Plaintiff,
v.                                                             CIV 18-1191 KG/KBM

JAMES BRANDON, employee of
Bernalillo County Metropolitan Detention Center, and
MELISSA FIGUEROA, employee of Bernalillo County
Metropolitan Detention Center, FRANK MAESTAS,
employee of Bernalillo County Metropolitan
Detention Center, CHRIS SANCHEZ,
employee of Bernalillo County Metropolitan
Detention Center, PHILLIP GREER, employee of
Bernalillo County Metropolitan Detention Center,
JOHN DOE, employee of Bernalillo County
Metropolitan Detention Center,

       Defendants.

                                FINAL ORDER OF DISMISSAL

       This matter comes before the Court upon its Order to Show Cause, entered April 5, 2019.

(Doc. 4). The Order to Show Cause requires

       that, in order to avoid dismissal of this action, Plaintiff must either effect service [of the
       Complaint on Defendants] or provide the Court with written explanation showing good
       cause why service has not been made, on or before Friday, April 19, 2019.

Id. Plaintiff has not served the Defendants with the Complaint nor has Plaintiff provided the

Court with written explanation as to why service has not been made. Having failed to show the

required cause under the Order to Show Cause, the Court determines that this lawsuit is subject

to dismissal without prejudice for failure to comply with discovery obligations.

       IT IS, THEREFORE, ORDERED that this lawsuit is dismissed without prejudice.



                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
